MEMORANDUM *
Rory Joe Muniz sued the Templeton Unified School District, the superintendent, and two probation officers, contending they violated his civil rights under 42 U.S.C. §§ 1983 & 1985(3). He also asserted a state law claim, and sought damages and injunctive relief. He appeals the district court’s judgment granting the defendants’ motion to dismiss.
After the district court entered its final judgment, Muniz attempted to file a motion to amend the judgment pursuant to Federal Rule of Civil Procedure 59(e). It appears from the record that the motion was not filed, however, because Muniz failed to include a Notice of Motion as required by the district court’s local rule. Because Muniz’s Rule 59(e) motion was never filed, the thirty-day period for filing a notice of appeal was not tolled, see Fed. R. App. P. 4(a)(4)(A)(iv). Thus, his appeal to this court is untimely and should be dismissed.
However, even if we were to consider the merits of the claim Muniz asserts in this appeal, we would affirm the district court’s dismissal. The only relief Muniz now seeks is injunctive relief under California state law. The district court declined to exercise supplemental jurisdiction over that state law claim after it dismissed Muniz’s federal law claims. See 28 U.S.C. § 1367(c)(3). The district court did not abuse its discretion by that dismissal. There is no other issue before us in this appeal.
APPEAL DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.